Citation Nr: 1415731	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  02-03 570A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral Thygeson's superficial punctuate keratitis, with early nuclear sclerotic cataract.

2.  Entitlement to an initial compensable rating for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The appellant served on active duty from October 1960 to October 1962 and from May 1984 to July 2001.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from an August 2001 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2004, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In December 2011, the Board issued a decision that, in part, denied the claim of entitlement to an initial compensable rating for tension headaches, and partially granted the claim of entitlement to an initial compensable rating for bilateral Thygeson's superficial punctuate keratitis, with early nuclear sclerotic cataract, assigning a 10 percent rating.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2004 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the December 2011 Board decision that denied entitlement to an initial compensable rating for tension headaches and partially granted entitlement to an initial compensable rating for bilateral Thygeson's superficial punctuate keratitis, with early nuclear sclerotic cataract, is vacated.  The remainder of the December 2011 Board decision remains undisturbed.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




